    Case 20-40450      Doc 93      Filed 10/06/20 Entered 10/06/20 14:25:32               Desc Main
                                     Document     Page 1 of 5



                  UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MASSACHUSETTS
                          CENTRAL DIVISION

                                                )
In re:                                          )
                                                )       Chapter 13
GERSON A. MANZUETA,                             )       Case No. 20-40450-EDK
                                                )
                                Debtor          )
                                                )

                                MEMORANDUM OF DECISION

         On March 27, 2020, (the “Petition Date”), Gerson A. Manzueta (the “Debtor”), acting pro

se, commenced a voluntary case under chapter 13 of the United States Bankruptcy Code.1 A

physical time stamp on the voluntary petition reflects a receipt time of 11:16 a.m., although the

electronic time stamp (the time at which the clerk’s office electronically opened the case) indicates

that the voluntary petition was docketed at 11:41 a.m.

         Thereafter, Wilmington Savings Fund Society, FSB (“Wilmington”) filed a motion seeking

relief from automatic stay imposed by § 362 of the Code (the “Motion for Relief”) regarding the

Debtor’s real property in Dracut, Massachusetts (the “Property”). In support of its motion,

Wilmington relied on the fact that a foreclosure sale of the Property was conducted on the Petition

Date and completed at 11:15 a.m. by the signing of a memorandum of sale2 – prior to the electronic

docketing of the petition 11:41 a.m.




1
 See 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code” or the “Code”). All references to statutory sections
are to provisions of the Bankruptcy Code unless otherwise noted.
2
  The exact time the memorandum of sale was signed was not noted on that document, but Wilmington has
stipulated to 11:15 a.m. See Sept. 29, 2020 Trial Transcript, 18:6-8, ECF No. 91.


                                                    1
  Case 20-40450       Doc 93     Filed 10/06/20 Entered 10/06/20 14:25:32             Desc Main
                                   Document     Page 2 of 5



       Accordingly, says Wilmington, there is cause to grant relief from the automatic stay under

§§ 362(d)(1) and (2), as the Debtor’s equity of redemption was terminated prepetition, the Debtor

cannot cure the prepetition mortgage arrears under a Chapter 13 plan of reorganization, and the

Property was no longer property of the bankruptcy estate as of the filing of the petition. See In re

Crichlow, 322 BR. 229 (Bankr. D. Mass. 2004).

       In response to the Motion for Relief, the Debtor filed an objection contesting the validity

of the foreclosure sale on two grounds. First, the Debtor questioned whether the foreclosure sale

was properly conducted. Second, the Debtor contended that he had filed his bankruptcy case at

“approximately 9:02 a.m.,” Obj., June 12, 2020, ECF No. 53, although the electronic docketing of

the petition did not occur until 11:41 a.m.

       This Court agrees with Wilmington that, if the bankruptcy case is determined to have been

filed at 11:41 a.m., there are grounds for relief from the automatic stay. However, if the bankruptcy

case is deemed to have been filed prior to 11:15 a.m., the sale is void as a result of the preceding

imposition of the automatic stay. See In re Soares, 107 F.3d 969, 976 (1st Cir. 1997). Because

that conclusion would be outcome determinative, the Court directed the parties to address only

their arguments regarding the timing of the petition at this juncture, reserving any arguments

regarding the conduct of the foreclosure sale itself for further proceedings, if necessary.

       In preparation for the first nonevidentiary hearing on the Motion for Relief, and upon

review of facsimile time stamps on some of the Debtor’s documents in the public record, the Court

determined that at least a portion of the documents were received from the Debtor on the morning

of the Petition Date well prior to the 11:16 a.m. physical time stamp on the petition. Given the

Debtor’s representation in his objection that he filed documents at approximately 9:02 a.m., the




                                                 2
  Case 20-40450        Doc 93     Filed 10/06/20 Entered 10/06/20 14:25:32               Desc Main
                                    Document     Page 3 of 5



Court directed the clerk’s office to provide the Court with all relevant internal documents related

to the filing.

        The Court had the written communications received from the clerk’s office docketed and

advised the parties that it would take judicial notice of those communications. The Court further

indicated that it would take judicial notice of the fact that each of the three bankruptcy court clerk’s

offices in Massachusetts were closed to in-person filings on the Petition Date due to the Covid-19

pandemic. See Notice, Sept. 4, 2020, ECF No. 79; Notice, Sept. 16, 2020, ECF No. 87. Neither

party has objected to the Court taking such judicial notice. An evidentiary hearing was then

conducted on September 29, 2020, via Zoom.gov videoconference, at which the Debtor appeared

as the sole witness.

        Having reviewed the Court’s internal records (since made public) and having heard the

testimony of the Debtor, the Court finds that the Debtor attempted to transmit the documents

required for a bankruptcy filing at approximately 9:00 a.m. on the Petition Date, as he was unable

to physically file the documents over the counter at any of the bankruptcy court clerk’s offices in

the District of Massachusetts. Those attempts, assisted by a friend, included transmittal by fax and

by scanning and emailing the documents. While the first communication to the clerk’s office and

attempt to file the documents was received at 9:03 a.m., due to technical difficulties, the voluntary

petition itself was not received by the clerk until 11:09 a.m. And the case was not electronically

opened by the clerk until 11:41 a.m.

        Pursuant to § 301 of the Bankruptcy Code, “[a] voluntary case under a chapter of this title

is commenced by the filing with the bankruptcy court of a petition . . . .” 11 U.S.C. § 301. Neither

the Bankruptcy Code nor the Federal Rules of Bankruptcy Procedure specifically “indicate how to

determine precisely when a ‘filing’ occurs.” Beal Bank SSB v. Brown (In re Brown), 311 B.R.




                                                   3
    Case 20-40450       Doc 93      Filed 10/06/20 Entered 10/06/20 14:25:32                  Desc Main
                                      Document     Page 4 of 5



721, 725 (Bankr. W.D. Pa. 2004). The general view is that “[t]he time and date stamped on a

bankruptcy petition gives rise to a presumption that the debtor filed the petition at the time the

clerk dates and stamps the petition.” In re Sands, 328 B.R. 614, 618 (Bankr. N.D.N.Y 2005).

Wilmington argues that, based on the electronic docketing time stamp, the Debtor’s petition should

be deemed filed at 11:41 a.m., because “[t]o conclude any differently would open the automatic

stay of § 362 to argument any time a debtor faxes anything over the Court [sic] whether the

morning of a foreclosure, a day, a week, a month before a foreclosure.” Suppl. Memo., July 8,

2020 [Docket #58]. The Court has identified at least one case that would support Wilmington’s

position. See In re McMeans, 209 B.R. 253, 256 (Bankr. N.D. Ala. 1997) (holding that time of

filing of petition was when time stamped by the bankruptcy clerk, not when received by the clerk’s

office by fax).

        But a majority of Courts have ruled that the “time-stamp presumption” is just that – a

presumption that may be rebutted by credible evidence that “the petition first was placed in the

clerk’s custody or possession before the time and date stamped on the petition.” Brown, 311 B.R.

at 725.3 Here, given the extraordinary circumstance of a global pandemic that prevented the

Debtor from simply physically handing his bankruptcy documents to the clerk, (which the Debtor

credibly testified that he would have done, if able, shortly after 9:00 a.m.), the Court is inclined to

rule that the petition should be deemed filed at 9:03 a.m., when the Debtor first attempted to

transmit all of the documents to the clerk’s office.4 At the very least, however, the voluntary


3
 See also, e.g., Sands, 328 B.R. at 618-19; In re Schleier, 290 B.R. 45, 50 (Bankr. S.D.N.Y. 2003); In re
Domaleczny, 142 B.R. 287, 289 (Bankr. N.D. Ill. 1992); Wood v. Godfrey (In re Godfrey), 102 B.R. 769,
771 (B.A.P. 9th Cir. 1992).
4
  It appears from the docket and the internal communications with the clerk’s office that the matrix was not
actually received until later in the afternoon on the Petition Date. While failure to file a matrix may result
in dismissal of a case, the filing of a matrix is not a prerequisite to a bankruptcy case being “filed” under
11 U.S.C. § 301.


                                                      4
  Case 20-40450       Doc 93     Filed 10/06/20 Entered 10/06/20 14:25:32              Desc Main
                                   Document     Page 5 of 5



petition required to commence the Debtor’s case was placed within custody and control of the

clerk’s office via email at 11:09 a.m.

       Not every unexpected delay or difficulty in filing will result in a determination that the case

was filed prior to the time received and time stamped by the bankruptcy clerk. But here, not only

was the over 2-hour delay largely, if not entirely, caused by the physical unavailability of the

clerk’s office, but the voluntary petition itself was actually received by the clerk at 11:09 a.m.

Accordingly, the Court rules that the Debtor has rebutted the presumption of an 11:41 a.m. filing

and has established that the petition was “filed” within the meaning of 11 U.S.C. § 301 prior to the

signing of the memorandum of sale at 11:15 a.m., rendering the foreclosure sale void by the

operation of the automatic stay. See 11 U.S.C. § 362(a).

       Because Wilmington relies on the validity of the foreclosure sale as grounds for its Motion

for Relief, that motion will be DENIED WITHOUT PREJUDICE to the refiling of a motion

seeking relief on other grounds. An order in conformity with this Memorandum will issue

forthwith.



DATED: October 6, 2020                        By the Court,



                                              Eli  b hD
                                              Elizabeth D. K
                                                           Katz
                                              United States Bankruptcy Judge




                                                 5
